
	
		II
		110th CONGRESS
		1st Session
		S. 876
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To exclude from admission to the United States aliens who
		  have made investments contributing to the enhancement of the ability of Cuba to
		  develop its petroleum resources, and for other purposes.
	
	
		1.Statement of
			 policyIt shall be the policy
			 of the United States to—
			(1)undertake the necessary measures to deny
			 the Cuban regime the financial resources to engage in activities that
			 threaten—
				(A)United States
			 national security, its interests and its allies;
				(B)the environment and natural resources of
			 the submerged lands of Cuba’s northern coast and Florida’s unique maritime
			 environment; and
				(C)that prolong the
			 dictatorship that oppresses the Cuban people; and
				(2)deter foreign investments that would
			 enhance the ability of the Cuban regime to develop its petroleum
			 resources.
			2.Exclusion of certain
			 aliens
			(a)In
			 generalThe Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.) is
			 amended by inserting after section 401 the following:
				
					402.Exclusion from
				the United States of aliens who contribute to the ability of Cuba to develop
				petroleum resources off of Cuba's northern coast
						(a)In
				generalThe Secretary of State shall deny a visa to, and the
				Secretary of Homeland Security shall exclude from the United States, any alien
				who the Secretary of State determines is a person who—
							(1)is an officer or
				principal of an entity, or a shareholder who owns a controlling interest in an
				entity, that, on or after May 2, 2006, makes an investment that equals or
				exceeds $1,000,000 (or any combination of investments that in the aggregate
				equals or exceeds $1,000,000 in any 12-month period), that contributes to the
				enhancement of Cuba’s ability to develop petroleum resources of the submerged
				lands of Cuba’s northern coast; or
							(2)is a spouse, minor
				child, or agent of a person described in paragraph (1).
							(b)WaiverThe
				Secretary of State may waive the application of subsection (a) if the Secretary
				certifies and reports to the appropriate congressional committees, on a
				case-by-case basis, that the admission to the United States of a person
				described in subsection (a)—
							(1)is necessary for
				critical medical reasons or for purposes of litigation of an action under title
				III; or
							(2)is appropriate if
				the requirements of sections 203, 204, and 205 have been satisfied.
							(c)DefinitionsIn
				this section:
							(1)DevelopThe
				term develop, with respect to petroleum resources, means the
				exploration for, or the extraction, refining, or transportation by pipeline or
				other means of, petroleum resources.
							(2)InvestmentThe
				term investment means any of the following activities if such
				activity is undertaken pursuant to an agreement, or pursuant to the exercise of
				rights under such an agreement, that is entered into with the Government of
				Cuba (or any agency or instrumentality thereof) or a nongovernmental entity in
				Cuba, on or after May 2, 2006:
								(A)The entry into a contract that includes
				responsibility for the development of petroleum resources of the submerged
				lands of Cuba’s northern coast, or the entry into a contract providing for the
				general supervision and guarantee of another person’s performance of such a
				contract.
								(B)The purchase of a
				share of ownership, including an equity interest, in that development.
								(C)The entry into a
				contract providing for the participation in royalties, earnings, or profits in
				that development, without regard to the form of the participation.
								(D)The entry into, performance, or financing
				of a contract to sell or purchase goods, services, or technology related to
				that development.
								(3)Petroleum
				resourcesThe term petroleum resources includes
				petroleum and natural gas
				resources.
							.
			(b)Effective
			 dateThe amendment made by this section applies to aliens seeking
			 admission to the United States on or after the date of the enactment of this
			 Act.
			3.Imposition of
			 sanctions
			(a)In
			 generalThe President shall
			 impose two or more of the sanctions described in subsection (b) if the
			 President determines that a person has, on or after May 2, 2006, made an
			 investment that equals or exceeds $1,000,000 (or any combination of investments
			 that in the aggregate equals or exceeds $1,000,000 in any 12-month period) that
			 contributes to the enhancement of Cuba’s ability to develop petroleum resources
			 of the submerged lands of Cuba’s northern coast.
			(b)Sanctions
			 describedThe sanctions to be
			 imposed on a sanctioned person under this section are as follows:
				(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President may direct the Export-Import
			 Bank of the United States not to give approval to the issuance of any
			 guarantee, insurance, extension of credit, or participation in the extension of
			 credit in connection with the export of any goods or services to any sanctioned
			 person.
				(2)Export
			 sanctionThe President may
			 order the United States Government not to issue any specific license and not to
			 grant any other specific permission or authority to export any goods or
			 technology to a sanctioned person under—
					(A)the Export Administration Act of 1979 (50
			 U.S.C. App. 2401 et seq.);
					(B)the Arms Export Control Act (22 U.S.C. 2751
			 et seq.);
					(C)the Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.); or
					(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or reexport of goods or services.
					(3)Loans from
			 United States financial institutionsThe United States Government may prohibit
			 any United States financial institution from making loans or providing credits
			 to any sanctioned person totaling more than $10,000,000 in any 12-month period
			 unless such person is engaged in activities to relieve human suffering and the
			 loans or credits are provided for such activities.
				(4)Prohibitions on
			 financial institutions
					(A)In
			 generalThe following
			 prohibitions may be imposed against a sanctioned person that is a financial
			 institution:
						(i)Prohibition on
			 designation as primary dealerNeither the Board of Governors of the
			 Federal Reserve System nor the Federal Reserve Bank of New York may designate,
			 or permit the continuation of any prior designation of, such financial
			 institution as a primary dealer in United States Government debt
			 instruments.
						(ii)Prohibition on
			 service as a repository of government fundsSuch financial institution may not serve as
			 agent of the United States Government or serve as repository for United States
			 Government funds.
						(B)Treatment of
			 sanctionsThe imposition of
			 either sanction under clause (i) or (ii) of subparagraph (A) shall be treated
			 as one sanction for purposes of this section, and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of this
			 section.
					(5)Procurement
			 sanctionThe United States
			 Government may not procure, or enter into any contract for the procurement of,
			 any goods or services from a sanctioned person.
				(c)Person
			 definedIn this section, the term person includes
			 a foreign subsidiary of a person referred to in subsection (a).
			
